Exhibit 10.36
AMENDMENT NO. 10
TO THE
AMENDED AND RESTATED
BEARINGPOINT, INC. 401(k) PLAN
     WHEREAS, BearingPoint, Inc. (the “Company”) maintains the Amended and
Restated BearingPoint, Inc. 401(k) Plan (the “Plan”); and
     WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”), acting for the Company, acted on May 1, 2009, to retroactively
amend the Plan, effective as of January 1, 2009, to provide that all
Participants whose employment with the Company terminates on or after January 1,
2009 shall be fully vested under the Plan as of January 1, 2009.
     NOW, THEREFORE, to implement the Compensation Committee’s action, the Plan
is hereby amended, effective as set forth herein, in the following respects:
     1. Section 9.3(a)(2) of the Plan is amended, effective as of January 1,
2009, by the addition of the following sentence to the end thereof:
     “Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Matching Account and the Profit Sharing Account of a Participant
whose employment with the Company terminates on or after January 1, 2009 shall
be fully vested as of January 1, 2009.”
     IN WITNESS WHEREOF, this amendment has been executed on behalf of the
Corporation by the undersigned duly authorized officer of the Corporation,
effective as set forth herein.

                  BEARINGPOINT, INC.    
 
           
Date: May 1, 2009
  By:
Its:   /s/ Jill Kanin-Lovers
 
Member of Board of Directors    

 